Holden, J.
1. The suit in this case was not one to recover land on a legal title, but was one invoking the aid of a court of equity.
2. The petition shows that the cause of action arose in 1868, when the plaintiff was 10 years of age, and that no suit was filed by him to assert his alleged rights until 1905; and no sufficient excuse is offered to explain his laches in not earlier discovering and asserting his alleged rights. Such long delay, unexcused, would warrant the court in dismissing the petition as asserting a stale demand.
3. Under the -allegations and prayers of the petition the court committed' no error in dismissing the petition as to all parties.

Judgment affirmed.


All the Justices concur.